Citation Nr: 0907064	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1963 to 
December 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's application 
to reopen his claim for service connection for PTSD.  In June 
2008, the Board reopened the claim and remanded it for 
further development.


FINDING OF FACT

The veteran first manifested PTSD many years after service, 
and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, that are manifested to a compensable degree within 
a presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board contains service medical and 
personnel records and post-service VA and Social Security 
Administration (SSA) medical records, which will be addressed 
as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran's service personnel records list his military 
occupational specialty as an equipment repairman and indicate 
that he was assigned to the 210 Quartermaster Detachment in 
Vietnam.  However, those records do not establish, nor does 
the veteran contend, that he served in combat.  As the 
veteran does not have a confirmed history of engaging in 
combat with the enemy during service, any alleged stressors 
must be verified.  

The veteran, in his September 1999 PTSD Questionnaire and 
subsequent written statements, indicated that his PTSD was 
traceable to his experiences from May 1965 to December 1965, 
when he served as a grave registrar and was charged with 
recovering the bodies of dead soldiers while stationed with 
the 210 Quartermaster Detachment in Saigon.  Pursuant to the 
Board's June 2008 remand, the RO requested that the United 
States Army and Joint Service Records Research Center (JSSRC) 
attempt to verify this reported stressor.  JSSRC responded in 
an August 2008 written statement that it could confirm that 
members of the 210 Quartermaster Detachment had arrived in 
the Saigon region in May 1965 and served for the remainder of 
the year in various locations throughout Vietnam, including 
Vung Tau, Tan Son Nhut Air Base, Qui Nhon, and An Khe.  
However, the unit history from May 1965 to December 2005 was 
negative for any reports of 210 Quartermaster Detachment 
members recovering the bodies of soldiers who had been 
killed.  The veteran was informed of the JSSRC's findings and 
has not submitted any additional information to establish 
that he served as a grave registrar.  The Board finds that 
the objective evidence of record is insufficient to 
corroborate the veteran's reported stressor.

The veteran's service medical records reflect that in October 
1964, he was assessed as having an inadequate personality 
with paranoid trends, and a certificate recommending 
separation was indicated.  However, the veteran continued to 
serve in the military for an additional 14 months.  His 
service medical records, including his separation examination 
report dated in December 1965, are otherwise negative for any 
findings, complaints, symptoms, or diagnoses attributable to 
psychiatric disorders, including PTSD.

The veteran's post-service medical records reveal that on VA 
examination in 1982, he was diagnosed with anxiety and 
depression associated with physical disabilities.  In 
December 1998, the veteran underwent psychiatric treatment at 
a VA medical facility.  He reported a history of depression 
around the holidays, which he attributed to the December 
suicide of his father, a World War II veteran.  Additionally, 
the veteran indicated that he was "most saddened by his 
work" as a grave registrar in Vietnam.  Based on the 
veteran's reported symptoms, a VA medical provider diagnosed 
him with PTSD.  He subsequently underwent individual 
psychiatric treatment and therapy as part of a Vietnam Combat 
Support Group.  The veteran's SSA records show that he was 
afforded disability compensation for a back disorder, and 
that he also received treatment for nervousness, sleeping 
difficulties, and related psychiatric problems on an ongoing 
basis.  

Significantly, none of the veteran's VA or other post-service 
records corroborates his claimed in-service stressor.  Nor 
has any of the other medical or lay evidence submitted by the 
veteran.  The Board acknowledges that the veteran has been 
found to exhibit symptoms consistent with a diagnosis of 
PTSD.  However, even when a claimant seeking service 
connection for PTSD has an unequivocal diagnosis of PTSD, 
service connection for PTSD requires a confirmed military 
service stressor, unless the claimed stressor is related to 
combat, and the evidence establishes that the appellant 
engaged in combat with the enemy.  This is not such a case.  
Moreover, the veteran's diagnosis of PTSD does not 
corroborate the occurrence of any in-service stressor.  To 
the contrary, that diagnosis was based solely on the 
veteran's statements about his father's suicide, a 
nonservice-related stressor, and his uncorroborated 
assertions regarding his work as a grave registrar in 
Vietnam.  A medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  Swann v. 
Brown, 5 Vet. App. 229 (1993) (medical opinion premised upon 
an unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Board is not bound to accept 
physician's opinion when based exclusively on recitations of 
claimant).

The Board has carefully considered the veteran's statements 
regarding the relationship between his current PTSD symptoms 
and his claimed in-service stressor.  The veteran is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the Board finds that he is not 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that he has specialized medical knowledge in dealing with 
psychiatric disorders.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's lay statements are not 
competent medical evidence as to a nexus between his current 
PTSD and active service, or as to claimed continuity of 
symptomatology demonstrated after service.  Furthermore, even 
if the veteran had the level of medical training to diagnose 
PTSD, he still would not be entitled to service connection 
for this disorder in the absence of any verified in-service 
stressor.  Objective evidence is required for such 
corroboration.  None has not been presented in this case.

In summary, based on the evidence of record, the Board finds 
that the veteran did not engage in combat and the only 
evidence of any in-service stressor is contained in his own 
uncorroborated statements.  The Board finds that sufficient 
efforts have been made to verify the veteran's reopened 
stressor and that, even though no stressor was verified, 
there is no reasonable basis for further stressor 
development.  The Board acknowledges that the record reflects 
a diagnosis of PTSD.  Notwithstanding that diagnosis, the 
Board finds that service connection for PTSD is not warranted 
because there is no credible supporting evidence that any 
claimed in-service stressor occurred.  In the absence of a 
verified stressor, the diagnosis of PTSD which is of record 
is not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the appellant's service.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); West v. Brown, 7 
Vet. App. 70 (1994).  Absent credible supporting evidence 
that the claimed in-service stressor actually occurred, an 
essential element for a grant of service connection for PTSD 
is not established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and March 2006, 
a rating decision in August 2004, and a statement of the case 
in August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


